DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of portions of each pleat at the first end" in lines 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “…the porous filter element having an outside diameter, wherein each pleat has a plurality of portions at the first and second ends, the plurality of portions of each pleat at the first end…".
Claim 5 recites the limitation "the plurality of portions of each pleat at the second end".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the assumption made above with respect to claim 1 is applied.
Claim 18 depends from cancelled claim 17 and is therefore unclear what claim is being further limited by claim 18. For examination purposes claim 18 is assumed to depend from claim 1.
The additional claims are rejected as depending from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Original claim 1 recited the height to width ratio of about 1:>1. Claim 1 now recites the height to width ratio of about 1:>1 and claim 2 recites a ratio of 1:>1 making the claims indistinguishable in scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2010/0050580 in view of Rocklitz US 2011/0186504 and Gabrielson US 5,128,039.

	Claims 1, 2 and 5, Fielding teaches a porous filter element (100) comprising a hollow cylindrical porous metal medium (102) having a first and second end, the hollow cylindrical porous metal medium comprising a plurality of pleats longitudinally arranged along an axis from the first end to the second end, the filter element having an outside diameter (fig. 1-12). Fielding does not teach each pleat comprising a plurality of portions each having a height to width aspect ratio of about 1:>1 or a plurality of portions at the first end of the filter element having a depth flaring out meeting the outside diameter, providing a tapered first end. 
	Rocklitz teaches a porous filter element comprising a hollow cylindrical porous medium (1000) having a first and second end, the hollow cylindrical porous metal medium comprising a plurality of pleats longitudinally arranged along an axis from the first end to the second end, each pleat comprising a plurality of portions (forming 1005) each having a height to width aspect ratio of 1:>1 (fig. 30-34, paragraph 102-108). It would have been obvious to one of ordinary skill in the art to use the plurality of portions of Rocklitz as they provide advantageous flow paths along the surface of the pleats allowing for advantageous flow of fluids through the media, assist in controlling pleat spacing, aid in providing rigidity and structure to the pleat face and provide for efficient contaminant removal (paragraph 7).
	Gabrielson teaches a porous filter element comprising a hollow cylindrical porous medium having a first and second end, the holly cylindrical porous medium comprising a plurality of pleats longitudinally arranged along an axis from the first end to the second end, each pleat comprising a plurality of portions (32) at the first and second ends, the filter element having an outside diameter, the plurality of portions of each pleat at the first and second ends having a depth flaring out meeting the outside diameter, providing a tapered first and second end (fig. 1-3). It would have been obvious to one of ordinary skill in the art to use the portions of Gabrielson because the portions provide support against both radial and circumferential collapse (col. 3, lines 10-20).
	Claims 3-4, 6, 18, 21 and 22, Rocklitz further teaches the recited aspect ratios (paragraph 102-108); the hollow cylindrical porous medium has an interior surface and the plurality of portions each have a hollow interior, an open end formed in the interior surface, and a closed top end having the recited height to width aspect ratio (fig. 30-34); a center to center distance between consecutive portions in a pleat is in the recited range (paragraph 103); the plurality of portions in each pleat are consecutive portions connected by a bridge (fig. 31); the interior surface of the hollow cylindrical porous medium has concave openings communicating with the hollow interiors of the plurality of portions (fig. 30).
	Claims 7-9 and 17, Fielding further teaches the first end is either open or closed as either end can be considered the first end (fig. 1-5); the first end comprises a fitting (104) (fig. 1-12).
	 Claims 11-12 and 19, both Fielding and Rocklitz teach the method of passing a fluid through the porous filter element from the outside of the element into a hollow interior of the element (Fielding, fig. 5; Rocklitz, paragraph 7, 208).
Claim 10, Fielding in view of Rocklitz teaches the filter of claim 9 but does not teach at least one additional porous element. The recitation of an additional porous element identical to the element of claim 1 is merely a recitation of a duplication of parts. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 124 USPQ 378 (1960). Many filter systems comprise multiple filter elements as a way to increase capacity of the system and would have been an obvious design choice to one of ordinary skill in the art.

Claims 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielding et al. US 2010/0050580 in view of Rocklitz US 2011/0186504 and Gabrielson US 5,128,039 as applied to claims 9, 11 and 12 above, and further in view of Zievers et al. US 5,209,844.

	Fielding further teaches the filter element may be regenerated but does not teach passing a cleaning fluid through the filter element or a system with a plurality of filters arranged vertically.
	Zievers teaches a filter system comprising a plurality of filters (22) arranged vertically and a reverse pulsing system and a method of filtering fluid comprising passing a fluid through the porous filter elements of the filters and passing a cleaning fluid through the porous filter element in a direction opposite to a filtration direction by reverse pulsing (fig. 1-5, col. 3, lines 3-33). The use of the claimed filter in the system of Zievers is merely the substitution of the filter of Fielding in view of Rocklitz within the system of Zievers. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, the process of regenerating a filter element by a cleaning fluid in a reverse pulse is a well-known technique in the art as demonstrated by Zievers and would have been obvious to one of ordinary skill in the art as a way to dislodge particles deposited on the filter element (col. 3, lines 3-33).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive.
Applicant argues that Rocklitz does not teach any specific height to width aspect ratios. Rocklitz teaches specific height to width ratios in paragraphs 102-108 as stated in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778